J. F. Daly, J.
The defendant was entitled to a bill of' particulars which should show what moneys it is claimed were collected by him and what sums plaintiff acknowledges to have received from him between February 14th, 1879, and December 16th, 1881, the periods mentioned in the complaint. The bill of particulars should also specify which of said sums were collected by defendant and which of said sums were received by the financial secretary, from whom defendant should have collected them. Plaintiff must prove all these particulars in order to sustain its claim that defendant has converted $2,000, or suffered the financial secretary to convert that sum by neglecting to collect it, and the defendant is entitled to know in advance of the trial the particulars of the claim thus to be proved. The statement of the complaint on the point is too general.
It is no answer to defendant’s application for a bill of particulars to say that he is presumed to know what moneys he has collected and what moneys he has paid over. There is no presumption that he has information of moneys which he has collected but has not accounted for, because it is not to be presumed in advance of the trial that he has been guilty of such a breach of trust and that he therefore must *504know the particulars of his guilt. He is certainly not presumed to know what a third party, the financial secretary, has collected and failed to account for.
The order should provide that plaintiff serve a bill of particulars on defendant’s attorney within ten days, showing what sums it is claimed were received by the financial secretary of plaintiff between February 14th, 1879, and December 16th, 1881, from branch lodges of plaintiff, giving dates, amounts and from what lodges received; also showing what sums it is claimed were received for plaintiff by defendant as its treasurer between the same dates, giving the date and amount of each receipt, and from whom received; also showing what sums it is claimed were paid over by the financial secretary to defendant and by defendant to plaintiff between such dates.
Defendant should have $10 costs of the motion and $10 costs of this appeal besides disbursements of motion and of appeal.
Beach, J., concurred.
Order accordingly.